IN THE
                         TENTH COURT OF APPEALS




                                No. 10-19-00440-CV

            IN THE MATTER OF THE MARRIAGE OF
      LEONARD EUGENE WOODS, JR. AND TERESA L. WOODS



                         From the County Court at Law
                            Walker County, Texas
                           Trial Court No. D1917423



                          MEMORANDUM OPINION


      By previous Order, the Court directed Appellant to notify the Court whether this

appeal should be retained on the Court’s docket. Appellant was warned that failure to

timely reply would result in dismissal of this appeal in accordance with Rule 42.3(c) of

the Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). Appellant has not replied

to the Court’s Order. Accordingly, this appeal is dismissed.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 18, 2020
[CV06]




In the Matter of the Marriage of Woods                      Page 2